            Case 1:16-cr-02052-RMP       ECF No. 73        filed 10/08/20     PageID.307 Page 1 of 3
 PROB 12C                                                                            Report Date: October 8, 2020
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                          Oct 08, 2020
                                        Eastern District of Washington
                                                                                              SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Leroy Delbert White                     Case Number: 0980 1:16CR02052-RMP-1
 Address of Offender:                                     Washington 98903
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: January 12, 2017
 Original Offense:          Felon in Possession of Ammunition, 18 U.S.C. § 922(g)(1) and 924(a)(2)
 Original Sentence:         Prison - 33 months             Type of Supervision: Supervised Release
 (01/12/2017)               TSR - 36 months

 Revocation Sentence:       Prison - 2 months
 (July 24, 2020)            TSR - 34 months
 Asst. U.S. Attorney:       Meghan McCalla                 Date Supervision Commenced: September 5, 2020
 Defense Attorney:          Alison Guernsey                Date Supervision Expires: July 4, 2023


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             1          Standard Condition #2: After initially reporting to the probation office, you will receive
                        instruction from the Court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. White is considered to be in violation of his supervised release
                        conditions by failing to report to his supervising U.S. Probation Officer by telephone as
                        directed on or before October 2, 2020.

                        On September 11, 2020, Mr. White spoke with this officer upon his release from custody.
                        Due to COVID-19, Mr. White reviewed and verbally acknowledged his judgment and
                        sentence, which outlined the conditions of his term of supervised release.

                        Mr. White was instructed to report telephonically to this officer weekly on Fridays, or as
                        instructed.
      Case 1:16-cr-02052-RMP       ECF No. 73        filed 10/08/20      PageID.308 Page 2 of 3
Prob12C
Re: White, Leroy Delbert
October 8, 2020
Page 2

                 On October 2, 2020, Mr. White failed to report to this officer as required. This officer
                 attempted to contact Mr. White at his listed telephone number with no success. As of the
                 date of this petition, no contact has been made with Mr. White and his current whereabouts
                 is unknown.
          2      Special Condition #3: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the Court. You must contribute to the cost of treatment according to
                 our ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: Mr. White is considered to be in violation of his supervised release
                 conditions by failing to undergo a substance abuse evaluation on or before September 28,
                 2020.

                 On September 11, 2020, Mr. White spoke with this officer upon his release from custody.
                 Due to COVID-19, Mr. White reviewed and verbally acknowledged his judgment and
                 sentence, which outlined the conditions of his term of supervised release.

                 On September 14, 2020, Mr. White indicated that he reported to Merit Resource Services
                 (Merit) to undergo an substance abuse evaluation. However, he was unable to complete an
                 evaluation as he was too late for walk-in time slots. Mr. White stated he would ensure to
                 complete the evaluation the following day. This officer instructed Mr. White to complete
                 the evaluation on or before September 28, 2020, as 2 weeks would suffice.

                 On September 28, 2020, this officer was informed by Merit that Mr. White did not complete
                 a substance abuse evaluation.
          3      Special Condition #4: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: Mr. White is considered to be in violation of his supervised release
                 conditions by consuming a controlled substance, methamphetamine, on or about September
                 25, 2020.

                 On September 11, 2020, Mr. White spoke with this officer upon his release from custody.
                 Due to COVID-19, Mr. White reviewed and verbally acknowledged his judgment and
                 sentence, which outlined the conditions of his term of supervised release.

                 On September 25, 2020, Mr. White attempted to contact this officer and provided a
                 voicemail. Mr. White stated that he reported to Merit for a random urinalysis testing (UA)
                 and the results were positive. He stated to have used 2 days prior and thought he could pass
                 the test. He stated he did not want to go on the run and requested treatment.

                 This officer was unable to contact Mr. White at his listed cellular telephone number as it was
                 not taking calls.
        Case 1:16-cr-02052-RMP          ECF No. 73       filed 10/08/20      PageID.309 Page 3 of 3
Prob12C
Re: White, Leroy Delbert
October 8, 2020
Page 3

                      On September 28, 2020, this officer received a call from a UA technician at Merit. The
                      technician stated Mr. White reported to their office on September 25, 2020, and provided
                      a urine sample that was presumptive positive for amphetamine. However, the specimen was
                      not sent to the laboratory for additional testing based on his admission of drug use 2 days
                      prior.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     October 8, 2020
                                                                           s/Arturo Santana
                                                                           Arturo Santana
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                  10/8/2020
                                                                           Date
